IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                        Submitted on Briefs, August 2, 2001

  MOHAMED F. ALI, M.D., v. FREDIA MOORE (DUGGER) and DANNY
                           (PAT) STORY

               Direct Appeal from the Circuit Court for Washington County
                  No. 19785    Hon. Thomas J. Seeley, Jr., Circuit Judge

                                      FILED AUGUST 21, 2001

                                 No. E2000-02534-COA-R3-CV



The Trial Court held the statute of limitations had run on plaintiff’s Complaint. On appeal, we
dismiss the appeal as not being timely filed.


Tenn. R. App. P.3 Appeal as of Right; Judgment of the Circuit Court Affirmed.


HERSCHEL PICKENS FRANKS , J., delivered the opinion of the court, in which CHARLES D. SUSANO,
JR., J., and D. MICHAEL SWINEY, J., joined.


Mohamed F. Ali, Mountain City, Tennessee, pro se.

Clifton Corker, Johnson City, Tennessee, for Appellee, Fredia Moore (Dugger).




                                            OPINION


               In this action plaintiff filed notice of appeal on September 26, 2000, appealing the
Trial Court’s “Order filed August 25, 2000.” The Order appealed from states in its entirety:

               This action was finally dismissed by Order dated December 9, 1999. On February
               24,2000, the Court determined that plaintiff’s Motion to Set Aside, Alter or Amend,
               was frivolous and without merit. The proper avenue for plaintiff to take to further
               pursue his action is by appeal. The clerk is directed to NOT file any pleading, motion
               or proposed order submitted by plaintiff, except a Notice of Appeal, unless plaintiff
               pays in full all court costs, including this Order, incurred after February 24, 2000.
               Further, due to the unusual circumstances surrounding plaintiff and the defendant,
               Fredia Moore (Dugger), the clerk’s office shall not furnish plaintiff with Dugger’s
               current address, and any notation of it in the file shall be deleted. The clerk’s office
               shall serve Dugger with copies of any documents required to be served upon her.

               The record establishes that plaintiff first sued the defendant on October 22, 1993, and
the case was non-suited on April 30, 1997. On April 29, 1998, plaintiff refiled his complaint against
the defendant and took a voluntary non-suit on April 30, 1998. Then on April 28, 1999, he filed his
complaint against defendant. In an Order dated December 9, 1999, the Trial Court noted that
plaintiff’s complaint filed for the third time was not “within one year of the first non-suit” and
dismissed the action with prejudice.

               The face of the record establishes that the time for filing another complaint had
expired long before plaintiff filed his third complaint. See Tenn. Code Ann. §28-1-105.

                After the Court’s dismissal of the Complaint on December 9, 1999, plaintiff filed a
Motion on January 7, 2000 alleging that he had followed the advice of his attorney, who was
appointed by the Court, within which to re-file the action. On February 24, 2000, the Court denied
this Motion and found the action was frivolous and without merit. However, plaintiff continued to
file motions which he styled as Rule 59, Tenn. R. Civ. P. motions, and while the Court entered
Orders denying the motions and found them to be frivolous and without merit, the Notice of Appeal
was not timely filed. Moreover, it would not bring before this Court the issues which the plaintiff
attempts to raise. The Judgment on plaintiff’s Complaint became final on February 24, 2000, and
no timely appeal was perfected. Accordingly, the plaintiff’s appeal is dismissed with the cost of the
cause assessed to plaintiff.




                                                       _________________________
                                                       HERSCHEL PICKENS FRANKS , J.




                                                 -2-